ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




 Rodriguez v. Northeast Illinois Regional Commuter R.R. Corp., 2012 IL App (1st) 102953




Appellate Court            LENORA RODRIGUEZ, Plaintiff-Appellant, v. NORTHEAST
Caption                    ILLINOIS REGIONAL COMMUTER RAILROAD CORPORATION,
                           d/b/a Metra/Metropolitan Rail, Defendant-Appellee.



District & No.             First District, Second Division
                           Docket No. 1-10-2953


Filed                      January 24, 2012


Held                       In a FELA action for the shoulder injury plaintiff suffered while working
(Note: This syllabus       as a conductor, the appellate court rejected plaintiff’s contention that she
constitutes no part of     was entitled to a new trial on damages limited to the issue of disability
the opinion of the court   because the jury’s award of damages for lost wages and pain and
but has been prepared      suffering but nothing for disability was legally inconsistent and against
by the Reporter of         the manifest weight of the evidence, since the hypothesis that
Decisions for the          compensating plaintiff for both lost wages and disability would result in
convenience of the         a double recovery provided a reasonable basis for the verdict and refuted
reader.)
                           the argument that the verdict was irreconcilably inconsistent; furthermore,
                           the verdict was not against the manifest weight of the evidence in view
                           of the conflicting evidence as to the extent of plaintiff’s injury, the job
                           she sought to resume, and the amount of her future wage loss.


Decision Under             Appeal from the Circuit Court of Cook County, No. 07-L-1708; the Hon.
Review                     James P. Flannery, Judge, presiding.



Judgment                   Affirmed.
Counsel on                  George T. Brugess and Steven P. Garmisa, both of Hoey & Farina, of
Appeal                      Chicago, for appellant.

                            Thomas N. Osran, Jay S. Judge, and Michael E. Kujawa, all of Judge,
                            James & Kujawa, LLC, of Park Ridge, for appellee.


Panel                       JUSTICE CONNORS delivered the judgment of the court, with opinion.
                            Presiding Justice Quinn and Justice Cunningham concur in the judgment
                            and opinion.



                                              OPINION

¶1          Plaintiff Lenora Rodriguez sued defendant Metra, her employer, under the Federal
        Employers’ Liability Act (45 U.S.C. § 51 (2006)). A jury awarded her over $100,000 in
        damages for lost wages and pain and suffering, but awarded nothing for disability. On appeal,
        she contends that the jury’s verdict is legally inconsistent and against the manifest weight of
        the evidence and seeks a new trial on damages limited to the issue of disability. Rodriguez
        also contends that the trial court erred in limiting the scope of the redirect examination of her
        medical expert notwithstanding the fact that the topic was addressed in cross-examination.
        For the following reasons, we affirm the judgment of the circuit court.

¶2                                       I. BACKGROUND
¶3          Rodriguez began working as an assistant conductor for Metra in 2005. Primarily, her job
        involved taking tickets on passenger trains. Her position also required her to “throw
        switches” at the train yard at the beginning and end of her shift, which means pulling and
        pushing the levers that change the direction of the railroad tracks. Throwing switches can
        require conductors to exert up to 100 pounds of force.
¶4          On August 27, 2006, Rodriguez was assigned to work as a switch tender, exclusively
        throwing switches to redirect trains as they approached a work zone. At the end of the work
        day, a switch got “hung up” and required Rodriguez to exert more force to push the lever
        down. She then heard something “pop” and felt pain radiating through her back and left
        shoulder. She reported the incident to her supervisor and saw Metra’s doctor, Dr. Stephen
        Hartsock, the next day. After an initial examination and MRI, Rodriguez was diagnosed as
        having a “small, full-thickness tear” of her rotator cuff.
¶5          Rodriguez filed this lawsuit against defendant in February of 2007 under the Federal
        Employers’ Liability Act (FELA) (45 U.S.C. § 51 (2006)), alleging that Metra negligently
        failed to provide her with a safe workplace because it did not properly maintain the switch
        equipment that caused her injury. After trial, a jury found in favor of Rodriguez on liability.


                                                  -2-
       The verdict form instructed the jury to indicate the total amount awarded to Rodriguez and
       to itemize the damages according to past and future disability, past and future pain and
       suffering, and past and future lost wages and benefits. The jury awarded Rodriguez a total
       of $107,000, itemized as $75,000 for pain and suffering and $32,000 for lost wages. It
       awarded nothing for disability.
¶6         Rodriguez’s first argument on appeal is that she is entitled to a new trial on disability
       damages because the jury’s verdict was legally inconsistent and against the manifest weight
       of the evidence. The following testimony relevant to the issue of disability damages was
       adduced at trial.
¶7         Rodriguez called Dr. Dennis Gates to testify as an expert in orthopedic surgery. Although
       Dr. Gates never examined Rodriguez, he reviewed all of the medical records prepared by
       each physician or surgeon Rodriguez saw and prepared a chart summarizing those records.
       Dr. Gates testified to the dates of each visit, a brief description of what occurred, and any
       relevant notes made by the doctors. He testified that at Rodriguez’s first medical visit the day
       after her shoulder injury, Dr. Hartsock restricted her to sedentary work. About a week later,
       Dr. Hartsock told Rodriguez to stop working altogether and begin physical therapy.
¶8         About a month later, Rodriguez was referred to Dr. James Davis, an orthopedist. Dr.
       Davis noted that Rodriguez’s range of motion had increased and he told Rodriguez that she
       could return to work as a conductor but limited the activities that she could perform.
¶9         Rodriguez also saw Dr. Hartsock again at this time. Dr. Gates testified that there was
       some “confusion” in Dr. Hartsock’s notes for the visit. Dr. Hartsock indicated that he told
       Rodriguez to “continue light duty[, but] Dr. Davis hadn’t really mentioned that.”
       Nevertheless, Dr. Gates testified, Rodriguez was “on light duty, which means no lifting over
       20 pounds and nothing overhead.” Dr. Hartsock also ordered an MRI, which revealed that
       Rodriguez had a “small but full-thickness tear of the rotator cuff.” Dr. Gates also testified
       that the tear shown on the MRI was consistent with Rodriguez’s description of pushing the
       switch with an outstretched arm.
¶ 10       Dr. Hartsock then referred Rodriguez to Dr. Brian Cole, an orthopedic surgeon, for a
       consultation. Dr. Cole ultimately concluded that Rodriguez would need surgery to repair the
       rotator cuff tear and he performed the surgery in December of 2006. On May 21, 2007, about
       five months after the surgery, Dr. Cole released Rodriguez to return to work as a conductor
       without restrictions. She continued physical therapy and took pain medication at that time.
¶ 11       Dr. Gates testified that Rodriguez returned to Dr. Cole in July of 2007 complaining of
       pain in her left shoulder. Dr. Cole told her that she would continue to experience some
       discomfort for a while. Rodriguez continued to work, although she called in sick on days that
       she felt great pain. On January 14 or 15, 2008, after Rodriguez threw a switch, her left
       shoulder got stiff and she could not move it. Rodriguez saw Dr. Hartsock the next day. He
       again restricted Rodriguez to light-duty work, lifting no more than 10 pounds.
¶ 12       Dr. Gates testified that Rodriguez got a second opinion from another orthopedic surgeon,
       Dr. David Smith, about a month later. Dr. Smith ordered another MRI. Dr. Gates testified
       that a radiologist concluded that Rodriguez had a possible partial-thickness tear of the rotator
       cuff. Dr. Smith noted inflammation around the tendon.

                                                 -3-
¶ 13       Rodriguez returned to Dr. Cole in April of 2008 and provided him with Dr. Smith’s MRI.
       Dr. Cole directed Rodriguez to undergo a functional capacity examination (FCE), which
       compares Rodriguez’s physical abilities to the requirements of her job as a conductor. Ridge
       Rehab conducted Rodriguez’s FCE in May of 2008. Among other things, Rodriguez’s job
       required her to lift and carry 10 to 20 pounds occasionally, push and pull up to 100 pounds,
       and reach overhead occasionally. Rodriguez could lift and carry 10 to 20 pounds, but her
       “deficit was in pushing and pulling 100 pounds.” The FCE concluded that Rodriguez could
       perform light-duty work, but could not return to work as a conductor.
¶ 14       Dr. Gates then testified that Rodriguez returned to Dr. Smith about a week after
       performing the FCE. She continued to complain of constant pain in her shoulder. According
       to Dr. Gates, Dr. Smith reviewed the FCE and concluded that Rodriguez “was at MMI,”
       meaning she had reached her maximum medical improvement and her shoulder would not
       get any better. Dr. Smith concluded that Rodriguez could not return to work as a conductor.
       He also stated that Dr. Cole could be of no further assistance to her.
¶ 15       Dr. Gates then testified that in his opinion, Rodriguez had a torn rotator cuff repaired by
       surgery and she possibly tore her rotator cuff again after surgery. Dr. Gates also testified that
       in his opinion, “[i]t seemed reasonable” that Rodriguez’s injuries were caused by the
       accident that occurred in August of 2006 when she was throwing switches. Dr. Gates opined
       that Rodriguez’s prognosis was “guarded[,] which simply means that things aren’t going the
       best. We don’t really know what’s going to happen. I thought that most likely she’s going
       to need an arthroscopic evaluation to look inside the shoulder again with a telescope and to
       clean out whatever is there but we really don’t know.” He also opined that she would need
       physical therapy in the future and, more likely than not, occasional cortisone injections.
¶ 16       Dr. Gates then testified that in his opinion, Rodriguez has a disability as a result of her
       injury, surgery, and treatment. He defined disability as “the inability to perform certain
       actions usually in regard to [one’s] work status.” He stated that in his opinion, Rodriguez’s
       disability is that she can perform “the light level of work which means that she could not
       return to her duties as a conductor.”
¶ 17       On cross-examination, Dr. Gates acknowledged that he had a copy of the conductor’s job
       description prepared by Metra at the time that he issued his expert report. He acknowledged
       that the job description says that a conductor must be able to exert 30 to 100 pounds of
       occasional push force to throw a switch. The job description also stated that “overall this job
       would be classified as light in physical demand according to the Department of Labor
       Dictionary of Occupational Titles.” Dr. Gates also acknowledged that in January of 2008, Dr.
       Hartsock twice described Rodriguez’s complaints of pain as “out of proportion” with her
       physical examination and “inconsistent.”
¶ 18       Dr. Gates was then shown a report issued to another one of Rodriguez’s doctors by
       Accelerated Rehabilitation Center stating that as of July 16, 2009, Rodriguez was
       experiencing no pain in her left shoulder and she was successfully discharged from




                                                 -4-
       rehabilitation.1 Rodriguez’s counsel sent a copy of that report to Metra along with a letter
       requesting that Metra consider returning Rodriguez to her position as a conductor. Dr. Gates
       was asked whether the information contained in the report would change any of his opinions.
       Dr. Gates testified that “reading this whole letter over here and not just the paragraph you
       mentioned [about experiencing no pain in her shoulder] but the whole thing[,] it seems that
       she has really been rehabilitated so, yes, I’d have to change my opinion.” However, on
       redirect examination, Dr. Gates testified that the July 16, 2009, report did not state that
       Rodriguez had “reached the functional capacity of being able to push 30 to 100 pounds
       occasionally, the push force to throw a switch.”
¶ 19       Rodriguez then called Terry Cordray to testify as an expert in vocational rehabilitation.
       Cordray conducted an interview with Rodriguez and reviewed her medical records. He
       compared Rodriguez’s physical capabilities to the demands of the job of conductor. As a
       conductor, Rodriguez must be able to push and pull up to 100 pounds in order to throw a
       switch. Cordray testified that according to the Department of Labor guidelines, that level of
       work is classified as heavy duty. Cordray further opined that Metra’s job description
       classifying the job as light duty was wrong.
¶ 20       Cordray noted that Dr. Smith released Rodriguez to work at a light-duty level in May of
       2008. He also noted that Dr. Smith determined that Rodriguez had reached maximum
       medical improvement and, therefore, she could never return to work as a conductor. Cordray
       opined that Rodriguez’s shoulder injury was the only reason that she could not work as a
       conductor.
¶ 21       Cordray stated that Rodriguez’s shoulder injury is an impairment that prevents her from
       doing her job; thus, Rodriguez has a disability. As a consequence of her disability, Rodriguez
       was restricted in the number of jobs she could apply for. Cordray analyzed Rodriguez’s
       education and previous work experience and concluded that she was only capable of earning
       a maximum of $14 per hour. On cross-examination, he admitted that his opinions might
       change if he learned that in July of 2009, Rodriguez sought medical clearance to return to
       work as a conductor.
¶ 22       Cornelius Hoffman then testified as Rodriguez’s economic expert. He testified that while
       employed at Metra, Rodriguez earned about $41,000 in net wages. Relying on Cordray’s
       analysis, which concluded that Rodriguez was limited to earning about $30,000 per year,
       Hoffman concluded that Rodriguez would lose approximately $11,000 per year in future
       earnings. He then determined that Rodriguez’s future lost earnings and her lost benefits over
       the 18.5 years Rodriguez is expected to remain in the work force would result in future lost
       earnings and benefits of $456,000 to $500,000.
¶ 23       On cross-examination, Hoffman acknowledged that his analysis relied on Cordray’s
       assessment of Rodriguez’s ability to make money. He also acknowledged that if Dr. Gates
       had testified that Rodriguez appeared to have rehabilitated herself and could return to work


              1
               Dr. Gates was also cross-examined with an additional FCE performed on Rodriguez on June
       3, 2009. The relevant contents of that FCE and the corresponding cross-examination will be
       discussed in greater detail below.

                                                 -5-
       as a conductor, she would experience no wage loss.
¶ 24       Rodriguez also testified about her disability. She confirmed that she was placed on
       restricted work duty while she was injured. She also testified that after her surgery, she was
       immobilized in a sling for four to five weeks. Both before and after surgery, Rodriguez
       testified that she was unable to go shopping, wash her hair, or participate in recreational
       activities.
¶ 25       Metra tendered the evidence deposition of Dr. Cole in its case. Dr. Cole stated that after
       rotator cuff surgery like Rodriguez’s, a patient “could expect to have residual discomfort
       with some activities. *** Possibly forever.” When asked if residual discomfort would
       “permanently keep her from physically being able to do the things that she did before
       surgery,” Dr. Cole said, “I don’t know. It depends. Everyone’s different. *** Many patients
       have some residual deficits after rotator cuff repair.” Nevertheless, he had no record of
       Rodriguez complaining that she could not engage in any activities that she participated in
       before her surgery.
¶ 26       When Rodriguez returned to Dr. Cole in May of 2007, he stated that Rodriguez showed
       good progress after her December 2006 surgery and her physical therapy was going well.
       Although Rodriguez complained of symptoms at that time, he prescribed an anti-
       inflammatory medication and released her to return to work. He found that Rodriguez’s
       “[m]otion was not normal but highly functional and strength was good and pain was
       minimal.” He believed that Rodriguez had “healed sufficiently” to return to work as a
       conductor for Metra without any physical restrictions or limitations.
¶ 27       When Rodriguez returned to see Dr. Cole in March of 2008, she presented him with the
       MRI performed by Dr. Smith. Dr. Cole stated that the MRI showed that Rodriguez’s rotator
       cuff appeared to be intact and did not retear, despite her complaints of debilitating pain.
       During Dr. Cole’s physical examination, Rodriguez appeared somewhat weak and
       complained of pain with overhead positioning. He treated her with a cortisone shot.
¶ 28       Rodriguez saw Dr. Cole again in April of 2008. She “continued to have pain that [Dr.
       Cole] couldn’t really substantiate and project an etiology or cause of.” Therefore, he ordered
       her to undergo an FCE to “gain an objective description of what her limitations should be.”
       Dr. Cole stated that in the meantime, Rodriguez could return to work “with limited use of
       the upper [left] extremity to include no overhead lifting activities, no lifting, pushing or
       pulling greater than 15 pounds and no repetitive machinery.” Nevertheless, Dr. Cole
       described her prognosis as “good to excellent” at this time.
¶ 29       Dr. Cole testified that Rodriguez had another FCE done on June 3, 2009. He testified that
       the “outcome was that Rodriguez had the ability to function at a light physical demand level
       according to the U.S. Department of Labor standards for 8 hours a day. However, her
       performance was inconsistent when she was evaluated during a battery of consistency tests
       *** [which] implies that she might or could be able to do more than what the test
       demonstrated because of self-limiting behavior.”
¶ 30       When Dr. Cole was asked whether Rodriguez had achieved “normalcy compared to
       where she was before her injury,” he replied, “I would say she had not reached normalcy.
       However, I have no–I don’t know how to objectively tell you what her impairment was.”

                                                -6-
       When asked whether Rodriguez had any “impairment that would have kept her from
       returning to the job that she previously held,” he said “I don’t know.”
¶ 31        Metra called Kathleen Raven to testify. She is the occupational therapist who conducted
       the June 3, 2009, FCE with Rodriguez. She stated that the FCE is a physical examination
       lasting about seven hours. She first has patients perform objective tests to evaluate their
       strength, walking, standing, squatting, and posture. She then has patients perform activities
       that simulate their jobs based on the job description to see what they are capable of doing.
       She then compares the patient’s performance to the job’s requirements. Raven testified that
       in this case, Metra’s job description for the assistant conductor position was classified as
       light-duty labor by the United States Department of Labor, whose standards she typically
       relies on in these tests.
¶ 32        Raven testified that there are built-in cross-references among the tests she administers
       and she knows how a person should respond if there is weakness, or pain, or a lack of full
       effort. Raven concluded that the June 3, 2009, FCE was technically “invalid” because
       Rodriguez’s inconsistent results indicated that she was not putting forth full effort during the
       examination. In such cases, the documented levels of function are considered minimum
       levels of function. Raven specifically noted that although Rodriguez reported having a great
       deal of pain in her left shoulder, she observed Rodriguez steering her car with her left hand
       while holding a cell phone in her right hand when leaving the parking lot of the testing
       facility.
¶ 33        Raven’s report documented that Rodriguez demonstrated “a higher level of functioning
       than required to perform the lifting requirements of her job as a conductor.” However, her
       report also showed that Rodriguez exhibited a deficit in her ability to push a lever with more
       than 43 pounds of force and pull a lever with more than 52 pounds of force. Ultimately,
       Raven’s report concluded that Rodriguez’s job “required a [l]ight work level for return to
       work” and she demonstrated the ability to function in the light physical demand level
       category according to the Department of Labor standards.
¶ 34        On cross-examination, Raven acknowledged that the job description for conductors
       requires that they are able to push between 30 and 100 pounds. She admitted that the United
       States Department of Labor standards defines “heavy” physical demand as exerting 50 to 100
       pounds of force occasionally. She also confirmed that the most “push/pull” force Rodriguez
       could exert was 52 pounds and that Rodriguez would need assistance to exert 100 pounds
       of force.
¶ 35        On redirect examination, Raven explained that the Department of Labor standards are
       based on lifting capabilities, not pushing and pulling capabilities. Therefore, she testified that
       “all the functional capacity evaluations *** go by the actual lift capabilities when comparing
       it to the Department of Labor.” Accordingly, she reiterated that the conductor job was a light-
       duty job based on the lifting requirements.
¶ 36        Metra also called its vocational expert, Julie Bose, to testify. She reviewed Rodriguez’s
       FCE results, her employment records and work history for the past 15 years, and her past
       wage rates and benefits. Bose also reviewed Metra’s job description for a conductor. She
       testified that both Metra and the Department of Labor classify a conductor as a light-duty job.


                                                  -7-
¶ 37       Bose then compared Rodriguez’s FCEs, completed on May 9, 2008, and June 3, 2009,
       to Metra’s job description. She stated that although the May 2008 FCE concluded that
       Rodriguez could not return to work as a conductor, it also concluded that she was capable
       of performing light-duty work. She explained that Rodriguez’s injury was to her
       nondominant hand and accommodations could be made for that injury. She also recounted
       that at Rodriguez’s deposition, Rodriguez testified that she could push 100 pounds of force
       and pull 90 pounds of force. She also testified that the June 3, 2009, FCE concluded that
       Rodriguez could return to light-duty work. Therefore, Bose concluded, because the FCEs
       demonstrated that Rodriguez could perform light-duty work, she was able to return to work
       as a conductor, which in her opinion was classified as such.
¶ 38       Bose also testified that even if Rodriguez did not return to work as a conductor, her
       background and experience permitted her to work in marketing, substitute teaching, sales,
       and benefits management, all positions that have the potential to pay as much or more than
       a conductor. She opined that Cordray’s conclusion that Rodriguez was limited to earning $14
       per hour underestimated Rodriguez’s vocational capabilities. Accordingly, Bose opined that
       Rodriguez would not experience any future loss of earnings.
¶ 39       Metra’s economic expert, Gary Skoog, then testified. Based on Bose’s expert report, he
       concluded that Rodriguez only realized $31,131 in lost wages incurred from the date of her
       injury until the date she was released to return to work on May 21, 2007. He also believed
       that because of her education and work experience, Rodriguez would not have any continual
       long-term wage loss. When asked what effect a disability has on a person’s ability to produce
       income, Skoog testified that the object is to determine the best jobs that can be performed
       with a disability. He said that some people do very well with disabilities and others do less
       well depending upon their backgrounds, education, and work experience.
¶ 40       The jury instructions are not included in the record on appeal. However, the court gave
       the jury the following instructions on damages, which comport with Illinois Pattern Jury
       Instructions, Civil, Nos. 30.01, 30.04.01, 30.05, and 30.07 (2011) (hereinafter, IPI Civil
       (2011)).
                “If you decide for the plaintiff on the question of liability, you must then fix the
           amount of money which will reasonably and fairly compensate her for any of the
           following elements of damages provided by the evidence to have resulted from the
           negligence, taking into consideration the nature, extent, and duration of the injury[:]
                The disability experienced and reasonably certain to be experienced in the future; the
           pain and suffering experienced and reasonably certain to be experienced in the future as
           a result of injuries; the value of earnings and benefits lost and the present cash value of
           the earning and benefits reasonably certain to be lost in the future.”
¶ 41       The jury was not given any instructions on the meaning of disability. The jury also was
       not instructed to consider damages for loss of a normal life experienced, past or future, as
       provided by IPI Civil (2011) Nos. 30.04.01 and 30.04.02.
¶ 42       The jury returned a verdict in favor of Rodriguez and awarded her $75,000 for past and
       future pain and suffering and $32,000 for “the value of earnings and benefits lost and the
       present cash value of earnings and benefits reasonably certain to be lost in the future.”

                                                -8-
       However, the jury awarded her nothing for disability.
¶ 43       Rodriguez then filed a posttrial motion. Although she did not include her posttrial motion
       in the record on appeal, based on Metra’s response and her reply, it appears that she sought
       a new trial on damages because the verdict was legally inconsistent and against the manifest
       weight of the evidence. She also appears to have argued that the trial court erred in limiting
       the scope of her redirect examination of Dr. Gates, which will be discussed in detail in
       section II.B. below.

¶ 44                                        II. ANALYSIS
¶ 45                                   A. New Trial on Damages
¶ 46        Rodriguez’s first argument on appeal is that she is entitled to a new trial on damages
       because the jury’s verdict is “legally inconsistent and against the manifest weight of the
       evidence.” First, she contends that “the verdict of nothing for disability should be reversed
       as being *** legally inconsistent with the verdict on liability, economic loss, and pain-and-
       suffering” and cites Dixon v. Union Pacific R.R. Co., 383 Ill. App. 3d 453 (2008), in support
       of that claim. She also claims that there was “overwhelming and compelling evidence of
       continuing disability,” making the jury’s verdict against the manifest weight of the evidence.
¶ 47        There is some misapprehension about the proper standard of review and the appropriate
       legal framework to apply to these issues, among the parties as well as in recent cases
       published by this court. However, despite the lingering confusion, the supreme court has
       recently clarified these very matters.
¶ 48        Whether two verdicts are legally inconsistent is a question of law. Redmond v. Socha,
       216 Ill. 2d 622, 642 (2005). Consequently, a trial court’s order granting or denying a new
       trial based on a claim of legally inconsistent verdicts is subject to de novo review. Redmond,
216 Ill. 2d at 642.2 However, whether a new trial is justified on the grounds that the verdict
       was against the manifest weight of the evidence is reviewed for an abuse of discretion.
       Redmond, 216 Ill. 2d at 651. That is, if the trial court, in the exercise of its discretion, finds
       that the verdict is against the manifest weight of the evidence, then it should grant a new trial.
       Redmond, 216 Ill. 2d at 651. However, where there is sufficient evidence to support the
       jury’s verdict, it is an abuse of discretion for the trial court to grant a motion for a new trial.
       Redmond, 216 Ill. 2d at 651.
¶ 49        Rodriguez cites the correct standards of review, but conflates the legal analyses of the


               2
                 We recognize that this court recently held that we review internally inconsistent verdicts
       for an abuse of discretion. Poliszczuk v. Winkler, 387 Ill. App. 3d 474, 489 (2008). However, that
       case misstates the holding in Redmond. Redmond held that whether two verdicts are legally
       inconsistent is a question of law. Redmond, 216 Ill. 2d at 642. It further subdivided legally
       inconsistent verdict cases into two types: internally inconsistent verdicts and multiple conflicting
       verdicts. Redmond, 216 Ill. 2d at 643. Redmond involved the latter type of inconsistency, but the
       court did not intend to assign different standards of review to each type. Rather, it held that the legal
       analysis in both types of cases was otherwise the same. Redmond, 216 Ill. 2d at 643. Therefore, we
       decline to follow Poliszczuk for that proposition of law.

                                                     -9-
       issues. On the other hand, Metra only responds to Rodriguez’s argument that the jury verdict
       is against the manifest weight of the evidence and ignores her claim that the verdict is legally
       inconsistent. Notwithstanding Rodriguez’s failure to precisely articulate her arguments under
       the proper legal framework or include her posttrial motion in the record on appeal, we will
       nevertheless address her claim.
¶ 50       The gist of Rodriguez’s claim is that the verdict is inconsistent because the jury found
       that Metra was negligent and awarded damages for some, but not all, of the injuries claimed.
       Rodriguez’s claim is that the verdict is internally inconsistent or “inherently self-
       contradictory.” (Internal quotation marks omitted.) Redmond, 216 Ill. 2d at 643
       (distinguishing between cases involving single, internally inconsistent verdicts and those
       involving multiple verdicts inconsistent with each other).
¶ 51       Where, as here, the verdict is alleged to be internally inconsistent, we will exercise all
       reasonable presumptions in favor of the verdict, which will not be found legally inconsistent
       unless it is absolutely irreconcilable. Redmond, 216 Ill. 2d at 643. A verdict is not considered
       irreconcilably inconsistent if it is supported by any reasonable hypothesis. Redmond, 216 Ill.
2d at 644.
¶ 52       In this case, there is a reasonable hypothesis to support the jury’s verdict awarding
       Rodriguez damages for pain and suffering and lost wages, but nothing for disability: namely,
       that compensating her for both lost wages and disability would be a double recovery.
       Rodriguez’s theory of the case was that her shoulder injury was a disability and,
       consequently, she did not work as a conductor from August of 2006 to May of 2007.
       Although the jury instructions did not provide the jury with any guidance as to how to define
       disability, Rodriguez’s experts did. Dr. Gates defined a disability as “the inability to perform
       certain actions usually in regard to [one’s] work status.” When asked whether Rodriguez had
       a disability, Cordray, the vocational expert, stated that her shoulder injury was an impairment
       that prevented her from doing her job and would therefore be classified as a disability.
       Rodriguez tendered the jury verdict form seeking damages for both lost wages and disability
       that was ultimately given to the jury. The jury apparently compensated Rodriguez for her
       inability to work for nine months by awarding her damages for lost wages rather than
       disability.
¶ 53       Rodriguez also contended that she had a “possible retear” of her rotator cuff after
       returning to work in May of 2007 and that she became permanently disabled and unable to
       return to work as a conductor. The jury apparently rejected her contention that Metra was
       responsible for any future lost wages or disability beyond the date that she returned to work
       in May of 2007, as Metra’s experts, Bose and Skoog, testified. In fact, Skoog testified that
       Rodriguez was entitled to $31,131 in lost wages and the jury awarded her $32,000. Thus,
       there is a reasonable hypothesis to support the jury’s verdict. Accordingly, the verdict was
       not legally inconsistent such that Rodriguez is entitled to a new trial on damages. See
       Redmond, 216 Ill. 2d at 644.
¶ 54       Rodriguez’s reliance on Dixon is inappropriate on this issue. The court in Dixon was not
       asked to decide whether a verdict was legally inconsistent. Rather, that court analyzed
       whether a verdict was against the manifest weight of the evidence, which involves a different


                                                -10-
       standard of review and a different legal analysis. Dixon, 383 Ill. App. 3d at 469.
       Nevertheless, as discussed below, Rodriguez’s alternative contention that the verdict was
       against the manifest weight of the evidence in this case is also unavailing.
¶ 55        A verdict is against the manifest weight of the evidence where the opposite conclusion
       is clearly evident or where the findings of the jury are unreasonable, arbitrary, and not based
       on the evidence. Redmond, 216 Ill. 2d at 651. Specifically, in the context of a damages
       award, we will not upset a jury’s verdict unless: (1) the jury ignored a proven element of
       damages; (2) the verdict resulted from passion or prejudice; or (3) the award bore no
       reasonable relationship to the loss. Snelson v. Kamm, 204 Ill. 2d 1, 37 (2003). The
       determination of damages is a question of fact for the jury to determine and its award is
       entitled to substantial deference. Snelson, 204 Ill. 2d at 36-37.
¶ 56        Rodriguez argues that the jury ignored a proven element of damages. She maintains that
       the evidence of her continuing disability was “overwhelming and compelling.” She points
       to Dr. Gates’ and Cordray’s testimony that Rodriguez had reached maximum medical
       improvement and would be restricted to performing light or sedentary work for her remaining
       work life. She also points to testimony from Metra’s witnesses who confirmed that
       Rodriguez was restricted to performing light-duty work. Rodriguez contends that this
       evidence establishes that she experienced at least some disability that should have been
       compensated.
¶ 57        However, while there apparently was no dispute that Rodriguez was restricted to light-
       duty work, there was conflicting evidence presented on the effect of that restriction on her
       ability to work as a conductor. There was also conflicting evidence presented on Rodriguez’s
       future earning potential based on her work history and education. These disputes are central
       to her claim that she is entitled to compensation for a disability that rendered her permanently
       unable to work as or earn as much as a conductor.
¶ 58        Dr. Gates testified that given Rodriguez’s disability, she could engage in the “light level
       of work[,] which means she could not return to her duties as a conductor.” Cordray testified
       that a conductor must be able to push and pull up to 100 pounds of force in order to throw
       a switch, which is classified by the Department of Labor as heavy-duty work. Therefore,
       Cordray concluded that because Rodriguez was limited to light-duty work, she could not
       work as a conductor. Cordray testified that although Metra’s job description stated that the
       job was light duty, that classification was incorrect. Additionally, Cordray concluded that
       Rodriguez was limited to earning $14 per hour, or approximately $30,000 per year, because
       her injury limited the number of jobs she could physically perform and her education and
       work experience would not warrant more. Based on that assessment, Hoffman testified that
       Rodriguez would be earning $11,000 per year less than her net salary as a conductor; thus,
       she would suffer future wage loss.
¶ 59        Conversely, Raven testified that the job of a conductor was considered light duty by the
       Department of Labor. She admitted that the Department of Labor standards define heavy-
       duty work as requiring exertion of 50 to 100 pounds of force occasionally, but explained that
       the standard referred to lifting capabilities, not pushing and pulling capabilities. She admitted
       that Rodriguez could only push and pull up to 52 pounds, but her performance fell within the


                                                 -11-
       30- to 100-pound range required by Metra and she could push up to 100 pounds with
       assistance. Therefore, she concluded that Rodriguez was capable of performing light-duty
       work, which included the conductor position. Additionally, Bose testified that Rodriguez
       could earn at least $41,000 per year whether she returned to work as a conductor or sought
       alternative work as a college graduate with some management experience. Therefore, she and
       Skoog concluded that Rodriguez would experience no wage loss.
¶ 60        This conflicting testimony demonstrates that Rodriguez’s claims of being permanently
       disabled and unable to earn as much as a conductor were not proven elements of damages.
       Rather, they were disputed issues subsequently resolved by the jury against Rodriguez. See
       Snover v. McGraw, 172 Ill. 2d 438, 448 (1996) (holding that the jury is charged with
       weighing the credibility of witnesses and determining the weight to give to the evidence); see
       also Barth v. State Farm Fire & Casualty Co., 228 Ill. 2d 163, 180 (2008) (holding that the
       jury is free to accept or reject the evidence presented). Accordingly, the jury’s damages
       award was not against the manifest weight of the evidence and the trial court did not abuse
       its discretion in denying her motion for a new trial.
¶ 61        Furthermore, although Dixon addresses whether a verdict is against the manifest weight
       of the evidence, it is distinguishable on the facts. In Dixon, the defendant conceded in its
       closing argument that “there was no dispute” that the plaintiff was disabled and unable to
       return to work as a conductor, but the jury nevertheless failed to award disability damages.
       Dixon, 383 Ill. App. 3d at 471. Therefore, the court held that the jury improperly ignored an
       uncontested and proven element of damages. Dixon, 383 Ill. App. 3d at 472.
¶ 62        Here, Rodriguez argues that Metra made a similar concession in its closing argument that
       Rodriguez was at least disabled for the nine months between the date of her injury and the
       date she returned to work. However, the transcript reveals that Metra consistently denied
       liability for plaintiff’s injury. During closing argument, Metra allowed that “perhaps” there
       was “some element of disability” during that time period, but it also maintained that there
       was no credible independent testimony as to the extent of Rodriguez’s injuries. Metra did
       concede that Rodriguez sustained a little over $31,000 in lost wages while recovering from
       surgery and the jury awarded damages for that injury. Nevertheless, Metra did not
       unequivocally concede that Rodriguez was disabled while recovering from surgery, and
       certainly did not concede that she reinjured her shoulder or became permanently disabled
       after returning to work.

¶ 63                     B. Improper Limitation of Redirect Examination
¶ 64       Rodriguez also appeals from the trial court’s limitation of her redirect examination of Dr.
       Gates. During the direct examination of Dr. Gates, Rodriguez attempted to introduce a
       supplemental summary of Rodriguez’s medical history prepared by Dr. Gates, which would
       have included the June 3, 2009, FCE performed by Raven. Metra’s counsel objected, arguing
       that the supplemental summary had not been tendered to it, and therefore, it was an
       undisclosed opinion in violation of Illinois Supreme Court Rule 213 (eff. Jan. 1, 2007). The
       court sustained the objection.
¶ 65       During cross-examination, Metra’s counsel presented the same June 3, 2009, FCE to Dr.

                                                -12-
       Gates and asked the following questions about it:
                “Q. So you understand that during the [June 3, 2009, FCE] it was found that
            [Rodriguez] had a higher level of functioning than required to perform the lifting
            requirements of her job as a conductor.
                A. Yes.
                Q. You also knew that during that [FCE] it was found that [Rodriguez] demonstrated
            the ability to work as a conductor, correct?
                A. Yes.
                ***
                Q. [I]f you look at the second to last paragraph on the first page of the [FCE], do you
            see where it states [‘]while leaving this clinic the client was observed to utilize her left
            hand independently to back up and turn her car from the parking spot while her right
            hand was holding her cellphone?[’] *** Then it goes on to say, [‘]previously during the
            day [Rodriguez] stated she was unable to drive with her left hand.[’] Do you see that?
                A. I do.
                Q. It goes on to state, [‘]also she documented a pain level of 8 to 9 out of a scale of
            [10] since 12:00 and at the end right before she drove out of the parking lot,[’] correct?”
                A. I see that.
                Q. Now, had you known this would it have changed any of your opinions?
                A. Well, that’s pretty strong. She was really backing up and talking on the cell phone
            at the same time? Yeah, you would have to question it.”
¶ 66        On redirect examination, Rodriguez’s counsel referred to the June 3, 2009, FCE and
       attempted to ask Dr. Gates to discuss Raven’s results. Metra’s counsel objected that no
       foundation had been laid for the document. Rodriguez’s counsel then attempted to “review”
       the FCE with Dr. Gates and sought the court’s permission to publish the FCE to the jury “for
       completeness[;] it was discussed extensively in the cross-examination.” The court allowed
       publication, stating, “Okay. Under the rule of completeness, go ahead, just show the portion,
       if you want to show it to the jury, just show the portion that’s going to complete what was
       testified to previously, just that portion.” Rodriguez’s counsel then asked Dr. Gates to discuss
       that portion of the FCE “regarding Lenora Rodriguez’s ability to push/pull after that [FCE].”
       Metra’s counsel then objected, citing Rule 213, and the court called a sidebar.
¶ 67        The court first confirmed with both attorneys that prior to trial, it had reviewed Dr. Cole’s
       evidence deposition with them and made rulings on material that was objectionable under
       Rule 213. The court then explained that, as before, when one party objects under Rule 213,
       “[a]ll [the proponent of the testimony] ha[s] to do is show me the 213 responses or the
       discovery deposition where either the opinion or logical corollary or the basis is being
       given[,] or if it’s a fact question, where the subject matter is disclosed.” The following
       colloquy then occurred.
                “THE COURT: Okay. Show me the 213s where it disclosed that subject matter.
                [RODRIGUEZ’S COUNSEL]: Judge, you know that Dr. Gates was not permitted to


                                                 -13-
           get into these because they weren’t produced in 213. *** So [Metra’s] counsel cross-
           examined Dr. Gates with the document and went into a lot of different things with this
           document ***. [H]e opened the door on cross-examination. That’s not in my 213s. I have
           a right to ask the doctor for completeness sake what does the document say because he
           danced around what the findings were by [Raven] in cross-examining Dr. Gates and
           made–you know, scored points on cross-examination with this document. On redirect,
           can’t I come back and say what the document really says? It’s not in my 213s but it was
           asked about on cross-examination.
               [METRA’S COUNSEL]: I asked about a specific portion of the 6/3/2009 [FCE]
           limiting it to that portion specifically, and it was the paragraph on page 1, second
           paragraph from the top [sic] of the page, and that’s it. That’s all I asked him about. ***
           I don’t believe that opens the door to counsel getting to ask questions about the entire
           document when it wasn’t disclosed properly under 213.
               THE COURT: Let me see the document. What is it we are talking about?
               [RODRIGUEZ’S COUNSEL]: The findings were that she can’t push or pull a
           hundred pounds, that’s what I want to ask him.
               THE COURT: And what is it that you asked?
               [METRA’S COUNSEL]: I asked him about this paragraph right here on the first page
           (indicating).
               ***
               THE COURT [to Rodriguez’s counsel]: *** You have an obligation and you know
           you have an obligation to disclose this opinion and these documents if they are going to
           be used, and you didn’t do it. That’s not fair. Now I’m stuck here because you didn’t
           disclose, and I have to try to do justice with this case because you didn’t do what you
           were supposed to do. ***
               [RODRIGUEZ’S COUNSEL]: What I want to say is that what counsel did in cross-
           examination was show [the FCE and] the job requirements for a conductor, and said that
           [Rodriguez’s] lifting and carrying is 10 to 20 pounds, and then he read this portion in and
           said that [Rodriguez] can lift and carry 10 to 20 pounds. So for completeness sake, what
           I would like to ask this witness is that the job description also requires pushing 30 to 100
           pounds, and in the same document [Raven] said that [Rodriguez] cannot push [100]
           pounds, that if she has to push [100] pounds, she would require assistance.
               ***
               THE COURT: Her movements were inconsistent–that’s what my notes indicate, that
           the questions were just about the observations and the driving, not being able to drive
           with her left hand, and the pain levels, and I don’t see anything about weights, so the
           completeness is not going to be allowed on this one.”
¶ 68       On appeal, Rodriguez contends that the court erred in preventing her counsel from
       questioning Dr. Gates about the FCE on redirect examination after Metra’s counsel “opened
       the door” on cross-examination, which left the jury with a false impression that Gates
       believed Rodriguez was capable of returning to work as a conductor. Metra contends that the


                                                -14-
       court was correct in “ruling that because [Rodriguez] had failed to disclose pursuant to Rule
       213(f)(3) that Dr. Gates had reviewed the [FCE], [s]he could not inquire about it on re-direct
       [sic].”
¶ 69       We review a trial court’s decision on the propriety of redirect examination for an abuse
       of discretion. Shaheen v. Advantage Moving & Storage, Inc., 369 Ill. App. 3d 535, 543
       (2006). An abuse of discretion occurs when a ruling is arbitrary, fanciful, or unreasonable,
       or when no reasonable person would take the same view. Sbarboro v. Vollala, 392 Ill. App.
3d 1040, 1055 (2009).
¶ 70       We must first define precisely what question is before us in this appeal. Contrary to
       Metra’s contention, the court did not rule that Rule 213 bars a litigant from using a
       previously undisclosed document on redirect examination as a matter of law. Rather, it ruled
       that under the facts of this case, the rule of completeness did not permit Rodriguez to
       introduce the FCE notwithstanding her earlier nondisclosure. Rodriguez does not challenge
       the court’s decision to bar her from introducing the FCE in her direct examination of Dr.
       Gates because she did not disclose it under Rule 213(f). She also does not challenge Metra’s
       use of the FCE in its cross-examination of Dr. Gates on appeal, which was permissible under
       the plain language of Rule 213(g). Indeed, the court’s treatment of Rule 213 objections in Dr.
       Cole’s evidence deposition was an efficient way to address such objections and could be used
       by practitioners and judges alike as a road map in disposing of challenges under Rule 213.
       The question before us now is whether the court properly found the rule of completeness
       inapplicable for the purpose of allowing Rodriguez to use the FCE in her redirect
       examination.
¶ 71       The rule of completeness provides that when a statement or writing has been admitted
       into evidence, the remainder of the writing should be admitted in order to put the original
       statement into proper context and to convey that to the jury. Herron v. Anderson, 254 Ill.
       App. 3d 365, 375 (1993). The additional portion of the writing must relate to the same
       subject matter as the original and tend to explain, qualify, or otherwise shed light on the
       meaning of the part already introduced. Yoder v. Ferguson, 381 Ill. App. 3d 353, 385 (2008).
       The additional material is admissible when necessary to prevent the jury from receiving a
       misleading impression of the nature of the original writing. People v. Ward, 154 Ill. 2d 272,
       311 (1992). See also Michael H. Graham, Cleary and Graham’s Handbook of Illinois
       Evidence § 106.1 (9th ed. 2009). Nevertheless, application of the rule of completeness is
       subject to the court’s discretion. Yoder, 381 Ill. App. 3d at 386.
¶ 72       It is well settled that the rule of completeness may allow a litigant to use previously
       undisclosed evidence in his redirect examination–even if it had been ruled inadmissible
       under Rule 213–if the evidence was introduced on cross-examination. See Bryant v.
       LaGrange Memorial Hospital, 345 Ill. App. 3d 565, 577-78 (2003) (holding that counsel
       opened the door to elicitation of certain testimony that previously had been barred by
       Supreme Court Rule 213); Colella v. JMS Trucking Co. of Illinois, 403 Ill. App. 3d 82, 92
       (2010) (quoting Connor v. Ofreneo, 257 Ill. App. 3d 427, 434 (1993)); cf. Stapleton v.
       Moore, 403 Ill. App. 3d 147, 165 (2010) (principle also applied where evidence was
       introduced to explain non-expert witness’s testimony).


                                               -15-
¶ 73       The transcript reveals that Rodriguez’s counsel first attempted to publish the FCE to the
       jury on redirect on the basis of completeness because it was “discussed extensively in the
       cross-examination.” The court initially allowed counsel to show the jury only “the portion
       that’s going to complete what was testified to previously.” However, in sidebar, when
       Rodriguez’s counsel was challenged on what content he intended to clarify, he represented
       that Dr. Gates was asked if Rodriguez was capable of “lifting and carrying *** 10 to 20
       pounds.” Counsel also represented that Metra’s counsel “read this portion [of the FCE] in
       and said that [Rodriguez] can lift and carry 10 to 20 pounds.” Therefore, Rodriguez’s counsel
       argued that “for completeness sake,” he should be permitted to ask Dr. Gates whether the job
       description also required Rodriguez to push 30 to 100 pounds and whether the FCE
       concluded that Rodriguez was incapable of pushing 100 pounds without assistance.
¶ 74       Our review of the transcript supports the circuit court’s recollection of the testimony
       based on its notes. When Dr. Gates was cross-examined with the FCE, he was not asked
       about any specific weights that Rodriguez could lift or carry. Rather, he was asked whether
       the FCE concluded that Rodriguez “had a higher level of functioning than required to
       perform her lifting requirements of her job as a conductor” and whether Rodriguez
       “demonstrated the ability to work as a conductor.” Nor was Dr. Gates asked to discuss
       Raven’s conclusions about Rodriguez’s ability to push or pull certain weights. The remainder
       of the cross-examination on the FCE focused on the inconsistencies in Rodriguez’s
       movements, her reported levels of pain, and whether she drove with her left hand when
       leaving the testing center. When Dr. Gates was questioned about specific weights Rodriguez
       could lift or carry, it was based on the requirements contained in Metra’s job description,
       which Rodriguez was permitted to question Dr. Gates about. Therefore, the portion of the
       FCE Rodriguez’s counsel sought to introduce would not have explained, qualified, or shed
       light on the portion of the document already discussed. Nor are we convinced that the jury
       was in danger of being misled about the nature of the FCE, especially considering that the
       testimony Rodriguez found objectionable was derived from Metra’s job description. The
       court’s unwillingness to apply the rule of completeness here was not arbitrary or
       unreasonable, but was well justified under the circumstances. Accordingly, we cannot say
       that the court abused its discretion.

¶ 75                                     III. CONCLUSION
¶ 76       For the foregoing reasons, we find that there was a reasonable hypothesis to support the
       verdict and it was not irreconcilably inconsistent. Additionally, we find that the verdict was
       not against the manifest weight of the evidence because there was conflicting testimony
       regarding the extent of Rodriguez’s injury, the nature of the job she sought to return to, and
       the amount, if any, of her future wage loss. Finally, we find that the trial court did not abuse
       its discretion in precluding Rodriguez from using the June 3, 2009, FCE in her redirect
       examination of Dr. Gates based on the rule of completeness.

¶ 77      Affirmed.



                                                -16-